The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species A4 and B1 [fig 7A-7B, 8, 9A], drawn to claims 1-8, in the reply filed on 03/20/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
, wherein the joining part is provided between the plurality of first silicon members and the embedded silicon member”.
Regarding claims 2, 5, and 7:
	Claims 2, 5, and 7 are rejected at least based on their dependency from claim 1.
Regarding claims 3 and 8:
	Claims 3 and 8 recite the limitation "the plurality of first silicon members to be irradiated with plasma" in claim 2.  There is insufficient antecedent basis for this limitation in the claim. Nowhere does claim 2 indicate that first silicon members are irradiated with plasma. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean "the plurality of first silicon members 
Regarding claims 4 and 6:
	Claims 4 and 6 recite the limitation “wherein the joining part contains any of Al, Ga, Ge, and Sn, and contains a eutectic alloy with silicon”. It is unclear if the joining part requires Al, Ga, Ge and Sn and a eutectic with silicon or alternatively any one of Al, Ga, Ge, Sn, or a eutectic with silicon (because the list has two ands). For purposes of prosecution on the merits, examiner is interpreting this limitation to mean "wherein the forming a eutectic alloy with silicon" in light of the specification.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al (US 2010/0116436) in view of Boyle et al (US 2004/0266158).
Regarding claim 1:

Kitajima does not specifically disclose an embedded silicon member that is embedded at a position across the plurality of first silicon members abutted; and a joining part joining the plurality of first silicon members and the embedded silicon member, wherein the joining part is provided between the plurality of first silicon members and the embedded silicon member.
	Boyle teaches an embedded silicon member (silicon layer, 124) that is embedded at a position across the plurality of first silicon members abutted (embedded within V-shaped depression) [fig 15-21 & 0069-0070]; and a joining part (adhesive) joining the plurality of first silicon members and the embedded silicon member (between the end faces 108 and 106), wherein the joining part (adhesive) is provided between the plurality of first silicon members (100a/100b) and the embedded silicon member (124) [fig 15-21 & 0069-0071].
	Kitajima and Boyle are analogous inventions in the field of joint members. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of first silicon members of Kitajima with an embedded silicon member and joining part, as in Boyle, to effectively join two silicon members [Boyle – 0017, 0057].
Regarding claims 2-3:
	Modified Kitajima teaches a silicon adhesion part (silicon layer, 126) plugging a gap between the plurality of first silicon members (gap between 100a/100b) [Boyle - fig 
Regarding claim 7:
	Kitajima teaches a substrate treatment apparatus (substrate processing apparatus, 10) comprising: a treatment chamber (chamber, 11) configured to install the ring for the electrode (24) [fig 1 & 0026, 0032].
	Furthermore, Kitajima modified by Boyle teaches the ring for the electrode according to claim 1 [see rejection of claim 1 above].
Regarding claim 8:
	Kitajima teaches a substrate treatment apparatus (substrate processing apparatus, 10) performing plasma treatment on a substrate (wafer, W) comprising: a treatment chamber (chamber, 11) configured to install the ring for the electrode (24) [fig 1 & 0026, 0032].
Furthermore, Kitajima modified by Boyle teaches the ring for the electrode according to claim 2 [see rejection of claim 2 above]; and wherein the silicon adhesion part (silicon layer, 126) is provided between the plurality of first silicon members (gap between 100a/100b) [Boyle - fig 15-21 & 0069-0070].
9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al (US 2010/0116436) in view of Boyle et al (US 2004/0266158) as applied to claims 1-3 and 7-8 above, and further in view of [Sakuragi (JP 2008-300425) OR Joslin et al (US 2017/0056994)].
	The limitations of claims 1-3 and 7-8 have been set forth above.
Regarding claim 4:
	Modified Kitajima does not specifically teach the joining part contains any of Al, Ga, Ge, and Sn forming a eutectic alloy with silicon.
	Sakuragi teaches a joining part contains any of Al, Ga, Ge, and Sn forming a eutectic alloy with silicon (bonding material, 3, including Ge forming a eutectic alloy with silicon to enable a join that has relaxed thermal stress and avoiding decrease in mechanical strength) [fig 2a-2d & page 4 line 123-141, page 6 line 228-231, page 7 line 248-262].
	Similarly, Joslin teaches a joining part (bonding material, 30) contains any of Al, Ga, Ge, and Sn forming a eutectic alloy with silicon [fig 1-2 & abstract, 0023-0024, 0029].
Modified Kitajima and Sakuragi/Joslin are analogous inventions in the field of joint members. It would have been obvious to one skilled in the art before the effective filing date to modify the joining part of modified Kitajima with the materials of Sakuragi/Joslin because such is a known suitable joining part material which would enable relaxed thermal stress [Sakuragi - page 4 line 137-141] and/or such is a suitable material for bonding silicon members [Joslin - abstract, 0023-0024, 0029]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
10.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al (US 2010/0116436) in view of Boyle et al (US 2004/0266158) as applied to claims 1-3 and 7-8 above, and further in view of [Suyama (JP 2014-094855) OR Muneishi (US 2019/0390912)].
The limitations of claims 1-3 and 7-8 have been set forth above.
Regarding claim 5:
	Modified Kitajima does not specifically disclose the joining part contains boron oxide.
	Suyama teaches a joining part (joining layer, 4) contains boron oxide (boron oxide) [fig 1-2, 6 & abstract, 0028-0029].
	Similarly, Muneishi a joining part (adhesive) contains boron oxide (B2O3) [0060].
Modified Kitajima and Suyama/Muneishi are analogous inventions in the field of joint members. It would have been obvious to one skilled in the art before the effective filing date to modify the joining part of modified Kitajima to contain boron oxide, as in Suyama/Muneishi, because such is a known suitable alternative bonding material which would enable bonding silicon members together and have good bonding strength and heat resistance [Suyama – 0033] and/or such is an inorganic adhesive excellent in heat resistance and corrosion resistance [Muneishi – 0060]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
11.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al (US 2010/0116436) in view of Boyle et al (US 2004/0266158) and [Suyama (JP 2014-094855) OR Muneishi (US 2019/0390912)] as applied to claim 5 above, and further in view of [Sakuragi (JP 2008-300425) OR Joslin et al (US 2017/0056994)].
	The limitations of claim 5 have been set forth above.
Regarding claim 6:

	Sakuragi teaches a joining part contains any of Al, Ga, Ge, and Sn forming a eutectic alloy with silicon (bonding material, 3, including Ge forming a eutectic alloy with silicon to enable a join that has relaxed thermal stress and avoiding decrease in mechanical strength) [fig 2a-2d & page 4 line 123-141, page 6 line 228-231, page 7 line 248-262].
	Similarly, Joslin teaches a joining part (bonding material, 30) contains any of Al, Ga, Ge, and Sn forming a eutectic alloy with silicon [fig 1-2 & abstract, 0023-0024, 0029].
Modified Kitajima and Sakuragi/Joslin are analogous inventions in the field of joint members. It would have been obvious to one skilled in the art before the effective filing date to modify the joining part of modified Kitajima with the materials of Sakuragi/Joslin because such is a known suitable joining part material which would enable relaxed thermal stress [Sakuragi - page 4 line 137-141] and/or such is a suitable material for bonding silicon members [Joslin - abstract, 0023-0024, 0029]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furuta et al (US 9,187,827), Cuvalci et al (US 9,916,994), Bezama et al (US 2007/0188731), and Nagayama (US 2009/0294064), Han et al (US 2011/0049100) teach a plurality of silicon members [fig 2, 2, 2, 7, and 13, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.